DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. (“Okura”, US 2015/0304578) in view of Suzuki (US 2013/0182170).

Regarding claim 1, Okura discloses an image sensor with image black level compensation, comprising: 
a master array of imaging pixels to generate analog image signals, wherein each pixel includes a photodiode that generates charge in response to incident light as well as dark current charge independent of incident light, and wherein the imaging pixels are arranged in a plurality of rows and columns (Okura: see figs. 1-2 and pars. [0029]-[0030], [0041]-[0042], wherein a pixel array 25 of imaging pixels to generate analog image signals, wherein each pixel includes a photoelectric conversion element that generates charge in response to incident light as well as dark current charge such as the reference of black independent of incident light, and wherein the imaging pixels are arrange in a plurality of rows and columns); 
an active array of imaging pixels is within said master array of imaging pixels (Okura: see fig. 2 and par. [0040], in which an effective pixel region of imaging pixels is within said pixel array 25 of imaging pixels); 
four sub-arrays of pixels each located in one of the four corners of the active array of imaging pixels wherein opaque shields above their photodiodes to prevent the generation of incident light related charge and wherein these corner sub-arrays provide for the generation of black level compensation analog image signals (Okura: see fig. 2 and pars. [0035], [0038], [0041]-[0042], noted that the Examiner takes the position that four sub-arrays of pixels each located in one of the four corners of  the surrounding OB pixel regions 51/52/53/54 as in the four corner of the effective pixel region wherein opaque shield above their photodiodes to prevent the generation of incident light related charge and wherein these corner sub-arrays provide for the generation of black level compensation analog image signals as signal outputted to digital signal processor 26/30 to perform eliminating noise); 
an analog to digital converter circuit coupled to an array image signal output circuit to digitize the analog image signals (Okura: see fig. 1 and par. [0036], in which the A/D converter 22/28 coupled to pixel current source and S/H circuit 23/27 to digitize the analog image signals); and 
a black level compensation generating circuit for generating an algorithm derived from the signals acquired from the four corner sub-arrays of pixels wherein application of the algorithm to the digitized image signals from the active array compensates for black level variation among the pixels of the active array (Okura: see fig. 1 and pars. [0038], [0042], [0063], [0067], noted that the digital signal processor 26/30 for generating an algorithm derived from the signal acquired from the surrounding OB pixel regions 51/52/53/54 including the four corner sub-arrays of pixels wherein application of the algorithm to the digitized image signals from the effective pixel array compensates for the reference of black variation among the pixels of the effective pixel array).
Okura does not explicitly disclose that the active array is circumscribed by a field of focus of an imaging lens positioned above the array of imaging pixels to focus incident light on the active array of imaging pixels.
However, Suzuki teaches that the active array is circumscribed by a field of focus of an imaging lens positioned above the array of imaging pixels to focus incident light on the active array of imaging pixels (Suzuki: see figs. 8A-8B and pars. [0061]-[0062], wherein the effective pixel array excluding the pixels a00, a07, a70 and a77 located at four corners of the recording pixel unit 501 is circumscribed by a field of focus of an imaging lens positioned above the array of the recording pixel unit 501 to focus incident light on the effective pixel array of imaging pixels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Suzuki with the system/method of primary reference to include that the active array is circumscribed by a field of focus of an imaging lens positioned above the array of imaging pixels to focus incident light on the active array of imaging pixels.
One would have been motivated to obtain focused image data. 

Regarding claim 2, Okura in the combination with Suzuki discloses the image sensor with image black level compensation of claim 1, wherein a small number of the topmost rows of the master array have opaque shields above their photodiodes to prevent the generation of incident light related charge and wherein these rows provide for the generation of black level compensation analog image signals from which an algorithm derived from the signals acquired from the four corner sub-arrays of pixels and the topmost rows compensates for black level variation among the pixels of the active array (Okura: see figs. 1-2 and pars. [0038], [0041]-[0042], [0063], [0067], in which OB pixels 51 of the pixel array 25 have opaque shields above their photoelectric conversion element to prevent the generation of incident light related charge and wherein these OB pixels 51 provide for the generation of the black level compensation analog image signals from which an algorithm derived from the signals acquired from the surrounding OB pixel regions 51/52/53/54 including the four corner sub-arrays of pixels and the OB pixels 51 compensated for black level variation among the pixels of the effective pixel array).

Regarding claim 3, Okura in the combination with Suzuki discloses the image sensor with image black level compensation of claim 2, wherein the number of topmost rows is two (Okura: see fig. 2 and par. [0063], wherein the vertical OB pixels 51 has two rows).

Regarding claim 4, Okura in the combination with Suzuki discloses the image sensor with image black level compensation of claim 1, wherein a small number of the topmost rows and the bottommost rows of the master array have opaque shields above their photodiodes to prevent the generation of incident light related charge, and wherein these rows provide for the generation of black level compensation analog image signals from which an algorithm derived from the signals acquired from the four corner sub-arrays of pixels, and the topmost rows and the bottommost rows compensate for black level variation among the pixels of the active array (Okura: see figs. 1-2 and pars. [0035], [0038], [0041]-[0042], [0063], [0067], noted that the vertical OB pixels 51/52 of the topmost rows and the bottommost rows of the pixel array 25 have opaque shields above their photodiodes to prevent the generation of incident light related charge, and wherein these rows provide for the generation of black level compensation analog image signals from which an algorithm derived from the signals acquired from the surrounding OB pixel regions 51/52/53/54 including the four corner sub-arrays of pixels, and the surrounding OB pixel regions 51/52/53/54 including the OB pixels 51 and the OB pixels 52 compensate for the refence of black variation among the pixels of the effective pixel array).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. (“Okura”, US 2015/0304578) in view of Suzuki (US 2013/0182170) and further in view of Takahashi et al. (“Takahashi”, US 2009/0103829).

Regarding claim 5, Okura in the combination with Suzuki discloses the image sensor with image black level compensation of claim 1.
Okura does not disclose that the black level compensation circuit includes a random number adding circuit to adjust the algorithm generated values for each pixel of the active array randomly in order to reduce image visual display anomalies.
However, Takahashi teaches that the black level compensation circuit includes a random number adding circuit to adjust the algorithm generated values for each pixel of the active array randomly in order to reduce image visual display anomalies (Takahashi: see fig. 3 and pars. [0041]-[0042] and [0055], wherein a noise detection circuit and a correction circuit include an adder 24 to adjust the algorithm generated values of each pixel of the effective pixel array randomly in order to remove error component which visible as a vertical line as a visual display anomalies).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Takahashi with the system/method of primary reference to have a random number adding circuit.
One would have been motivated to prevent the noise in the form of continuous vertical lines from being conspicuous. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. (“Okura”, US 2015/0304578) in view of Suzuki (US 2013/0182170) and further in view of Lin et al. (“Lin”, US 2021/0192185).

Regarding claim 7, Okura in the combination with Suzuki discloses the image sensor with image black level compensation of claim 1.
Okura in the combination with Suzuki does not explicitly disclose that the active array of pixels is 4576 pixels by 3168 pixels and can be partitioned into an array with 4 to 3 ratio of 4224 pixels by 3168 pixels for still image capture or an array with 16 by 9 ratio of 4576 pixels by 2574 pixels for video image capture.
However, it is a common knowledge to have the active array of pixels is 4576 pixels by 3168 pixels and can be partitioned into an array with 4 to 3 ratio of 4224 pixels by 3168 pixels for still image capture or an array with 16 by 9 ratio of 4576 pixels by 2574 pixels for video image capture as suggested by Lin (see par. [0001], in which the resolution of the images may be specified by the number of pixels in one of the dimensions and the aspect ratio. For example, the images may include 480, 576, 720, 960, 1080, 1440, or the like pixels in a shorter dimension or 3840 (4K), 7680 (8K), or the like pixels in a longer dimension and an aspect ratio of 4:3, 16:9, or the like).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate a different aspect ratio into Okura and Suzuki’s system. The rational/motivation to do so is to obtain better image quality by having improved resolution. 

Allowable Subject Matter

Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-18 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Regarding independent claim 9, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 9 that includes:
“providing a black level compensation generating circuit for generating and applying an algorithm for compensating for black level variation among the rows of the array through the following steps: 
first read and digitize and store a frame of the imaging signals from all the rows of the master array including the four corner pixel sub-arrays; 
second generate a black level compensation algorithm based on the average values B1, B2, B3, B4 of the pixel dark current values of the four corner pixel sub-arrays; and 
third combine the black level compensation values generated by the black level compensation algorithm for each pixel of the active imaging array with the stored frame of digitized image signals matching the pixels of the active imaging array and export the adjusted image data.”

Regarding independent claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 10 that includes:
“providing a black level compensation generating circuit for generating and applying an algorithm for compensating for black level variation among the rows of the array through the following steps: 
first read and digitize and store a frame of the imaging signals from all the rows of the master array including the topmost rows and the four corner pixel sub-arrays; 
second generate a black level compensation algorithm based on the average value BO of the pixel dark current values of the topmost rows of the master array and additionally based on the average values B1, B2, B3, B4 of the pixel dark current values of the four corner pixel sub-arrays; and 
third combine the black level compensation values generated by the black level compensation algorithm for each pixel of the active imaging array with the stored frame of digitized image signals matching the pixels of the active imaging array and export the adjusted image data.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697     

/LIN YE/Supervisory Patent Examiner, Art Unit 2697